Citation Nr: 1120369	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 2002 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for a traumatic brain injury.  The claims file was subsequently transferred to the RO in Cheyenne, Wyoming.  In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.



FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition at entry into service, as there was no history of head injury or headaches reported or noted at entry, and his subsequent report of history of concussions from high school football does not constitute clear and unmistakable evidence of a pre-existing traumatic brain injury or headache disorder.

2.  The evidentiary record shows competent and credible evidence of in-service exposure to blast injuries that are consistent with the Veteran's military service as reported on his personnel records.

3.  The record further shows a current diagnosis of residuals of traumatic brain injury to include headaches, medical evidence relating the traumatic brain injury to the blast injuries in service, and competent and credible complaints of having headaches since service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, residuals of traumatic brain injury were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1151(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

For injuries alleged to have been incurred during participation in combat, the law provides a relaxed evidentiary standard of proof to determine in-service incurrence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary. Id. "Satisfactory evidence" is credible evidence.  Collette, supra, at 392.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, the law as interpreted in Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), essentially mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Factual background

The Veteran seeks service connection for residuals of traumatic brain injury including headaches, which he contends are secondary to improvised explosive devices (IEDs) and other blasts to which he was exposed during his tours in Iraq.

November 2001 pre-screening medical reports note that the Veteran denied any head injury or headaches.

Soon after entry into service, the Veteran complained of headaches for three months in August 2002.  He stated that he felt the headaches in his eyes and needed a new eye prescription.  A December 2002 treatment record notes similar complaints.

A post-deployment health assessment form dated in June 2003 shows the Veteran served in Kuwait and Iraq from February 2003 to July 2003.  He stated that he did not have any concerns about possible exposures or events during the deployment that he felt might affect his health; nor did he have any questions or concerns about his health.  He indicated that he had symptoms of headaches during his deployment but none at present.  He also denied any ringing in the ears during deployment or at present.  

An August 2003 modified somatic perception questionnaire shows the Veteran complained of pounding in his head, "a great deal or quite a bit," and blurring of vision and dizziness, "a little or slightly."

In September 2004, a treatment record notes that the Veteran denied any head injury or headaches.

A February 2006 post-deployment health assessment form notes that the Veteran was mainly deployed to Fallujah from September 2005 through March 2006.  He denied having any symptoms of headaches or ringing in the ears at present or during deployment.  He also denied having any concerns about possible exposures or events during the deployment that he felt might affect his health; or questions or concerns about his health.  A March 2006 post-deployment medical assessment notes the Veteran served in Iraq from September 2005 to March 2006 and denied any head injury.

A separate post-deployment health assessment questionnaire dated in March 2006 shows the Veteran denied having any injury during his deployment from a blast including an IED, rocket propelled grenade (RPG), land mine, grenade, etc.  The Veteran also denied having an injury that resulted in being dazed, confused, or "seeing stars," or having a head injury.  

In June 2006, a pre-discharge special psychiatric examination report shows the Veteran reported that he was in war zone duty in Iraq and saw combat.  He was in security and road repair.  He saw two tours from February to July 2003 and another from September 2005 to March 2006.  He stated that he made an effort to avoid feelings, thoughts, and conversations about the trauma, because it brought back bad memories of Iraq.  On mental status examination, his memory was mildly to moderately abnormal in that he had difficulty with the retention of highly learned materials and remembering to complete tasks.  A separate neurological examination notes, however, that the Veteran's short and long-term memory was normal.

The Veteran was discharged from service in September 2006.  His DD Form 214 shows that he served in the U.S. Marine Corps as a Fabric Repair Specialist and a Combat Engineer.  He earned, among other awards and decorations, the Iraq Campaign Medal, the Global War on Terror Medal, and the Global War on Terrorism Expeditionary Medal (Iraq).  He had 11 months and 3 days of foreign service.  An October 2006 eligibility report notes that the Veteran received combat/deployment pay and had combat zone tax exclusion for his service in Kuwait from February 1, 2003, to July 31, 2003, and in Iraq from September 1, 2005, to March 31, 2006.

In February 2009, he filed a service connection claim for residuals of traumatic brain injury manifested by severe headaches.

An April 2009 VA telephone note shows the Veteran stated that he had headaches that had become worse in the past two months.  He described them as not normal headaches but more like a migraine headache.  It was noted that he had refused a traumatic brain injury evaluation in May 2007.  He stated that he had concussions while playing high school football and felt similar while serving in the second tour in Iraq when he was exposed to IED blasts.  A traumatic brain injury screening was positive; it noted that the Veteran had experienced blasts or explosions of IED, RPG, land mine, grenade, etc; reported being dazed, confused, or "seeing stars" afterwards, and a concussion; and subsequently had memory problems or lapses, balance problems or dizziness, irritability, headaches, and sleep problems.

A later April 2009 VA 2nd level traumatic brain injury evaluation consult report shows the Veteran reported an incident in December 2005 when there was an IED blast while he was riding in a vehicle.  The Veteran was the driver and they were going to an outpost when the IED went off on the driver's side of the vehicle and lifted the left side of the vehicle off the ground.   He hit his head on the door of the driver's side and had a helmet on at the time.  He had no loss of consciousness.  He "saw stars" and developed tinnitus.  They ended up checking to ensure everything was "okay" and then drove off.  He got back to base and sought no medical attention.  He had some dizziness, lightheadedness, and headaches for a few days after the event.  

Another event taking place in December 2005 involved an IED blast that happened while the Veteran was riding in the gun turret.  The IED went off at the right rear of the vehicle and the Veteran was thrown down and hit his head on a gun on the way down.  He had no loss of consciousness and was wearing his helmet at the time.  He saw stars and had ringing in his ears.  He got up and they finished the mission.  He went back to the base, and no medical attention was sought after this event.

A third event was in April 2003.  A mortar blast took place while the Veteran was on foot.  They were on a supply route security detail and got out on foot to secure a vehicle when they came under attack.  The mortar round went off about 15 to 20 feet to the left front and threw him into the Humvee.  He hit his head on the vehicle and had his helmet on at the time.  There was no loss of consciousness.  He was dazed and had some ringing in the ears.  They got back in the truck and pursued the combatants.  No medical attention was sought after the incident.

On physical examination, the Veteran had headaches.  He had no hearing loss, but occasional tinnitus.  He had no seizures, memory changes, or loss of consciousness.   Neurological examination and cranial nerve examination was normal.  Cerebellar examination also was normal.  The impression was history of concussion and confirmed mild traumatic brain injury and chronic daily headaches, secondary to traumatic brain injury.

A May 2009 VA neurology consult shows the Veteran was seen for traumatic brain injury evaluation and told the neurologist that he had problems with headaches since his original head injury in 2003.  He said the headaches had become worse over time, and more frequent and severe.  Prior to his deployment he never really had any headaches, and now he had near daily headaches.  He described the headaches as starting in the posterior occipital area and occasionally moving into the neck or to one eye or another.  They were accompanied by blurred vision and dizziness.  He had photo/phonophobia but no nausea or vomiting.  

A magnetic resonance imaging (MRI) study on the brain was performed, and a neurological evaluation was performed including the cranial nerves and cerebellar examination.  There were no abnormal findings reported.  The assessment was post traumatic headaches, most consistent with migrainous headaches at that time with no evidence on MRI for etiology, no mass lesions, etc; and traumatic brain injury with resultant headaches, as noted.

A June 2009 VA psychiatry note shows the Veteran did not appear for his appointment.  The psychiatrist called the Veteran at home and he said he forgot about the appointment and sounded somewhat confused.

Subsequent VA treatment records note continued treatment for headaches through September 2009.

An October 2009 buddy statement was submitted from a former serviceman, who noted that he and the Veteran had encountered IEDs together.  The first incident was in Fallujah when they were on a convoy when an IED, near the front of the convoy where the Veteran was located, detonated.  The serviceman indicated that he felt a strong concussion from the blast at his location in the rear of the convoy.  The second incident happened while he and the Veteran were in a Cougar personnel carrier on a convoy through Carma.  The blast rocked the transport throwing all inside into the bulkhead.  Several troops had to be assisted back into their seats from the deck of the transport.  The serviceman could not recall whether the Veteran was one of the troops needing assistance back into his seat.

The Veteran testified at his January 2011 Board video conference hearing that during his first tour in Iraq his job in 2003 was being attached to the military police.  They were in charge of convoy security from the port of Kuwait up into Baghdad.  His second tour in 2005 and 2006 involved providing direct support of the infantry in and around Fallujah.  Some were attached to Marine reconnaissance and did foot patrols, and others built temporary housing for other Marines.

The Veteran described an explosion happening while on convoy near Fallujah sometime between September 2005 and March 2006, probably in December 2005.  He recalled that he was either a driver or gunner (they always switched off) but he was probably driving because he was the platoon sergeant's personal driver.  On that day they were heading to the far side of Fallujah and an IED exploded, rocking the vehicle.  There was dust and he could not see anything.  Protocol was to make sure everyone was okay and then to continue to get out of the kill zone.  He stated that he hit his head on the side window and had a little bit of blurred vision and a headache.  He also described being dazed and only being able to hear ringing; it was almost as if everyone was moving in slow motion; he could not hear anyone talking.  They just gave the thumbs up and they kept moving.  Although he initially testified that it was a Humvee vehicle, he later clarified that it was actually a Cougar personnel carrier that was like a five-ton heavily armored truck, with two bench seats on each side.

He testified that another incident happened during his first tour, probably between March and April 2003, when a rocket or mortar blast exploded.  They were in a Humvee and they were doing convoy security and started taking fire.  He was in the back vehicle and a mortar hit close enough where they felt it, approximately 30 meters.  He was on the gun outside the Humvee on the outside of the vehicle.  He felt the concussion and the rocking and was thrown to the side.  He recalled looking down into the Humvee at his fellow Marines to make sure everyone was okay and that he could see their lips moving but could not hear them.  He indicated that he suffered from severe headaches after this but that he felt that his job was to continue out of the kill zone to get to safety and that if one was not hurt or bleeding one did not see a doctor.

He acknowledged that, when filling out his post-deployment questionnaire, he did not want to jeopardize any chance of re-enlisting so he answered "no" to headaches and ringing in the ears.  However, he recalled that he was having headaches more often than normal at the time of his discharge from service but that he did not know anything about traumatic brain injuries.  He further testified that he sought treatment in 2008 or 2009 and continued to suffer from headaches.

IV.  Analysis

Initially, the Veteran is considered sound at entry into service in January 2002.  He reported prior to his enlistment in November 2001 that he did not have any headaches or history of head trauma.  He also testified that he had no history of headaches prior to his military service.  August 2002 and December 2002 treatment records note complaints of headaches but they were associated with vision problems, which the Veteran was treated for during his service.  Post-service VA medical evidence notes that the Veteran reported that he had a history of concussions from high school football.  However, this does not constitute clear and unmistakable evidence of any pre-existing traumatic brain injury or headache disorder.  Therefore, the issue is whether or not the Veteran has any residuals of traumatic brain injury incurred during his service, specifically, his reports of exposure to blast injuries in Iraq.

The Veteran's personnel records and post-deployment records establish that he had service in Iraq and Kuwait.  While his military occupational specialties do not indicate combat, per se, his reports of exposure to IEDs during his service in Iraq are consistent with the circumstances surrounding his military service.  The Veteran has some inconsistencies in his reports.  For instance, he indicated on his post-deployment medical assessments that he did not have any history of head injury, headaches, or tinnitus.  He testified at the Board hearing in January 2011, however, that he did not report his headaches at that time because he was afraid it would hurt his chances for re-enlistment.  The Veteran also stated on an April 2009 VA traumatic brain injury consult that there were two IED episodes in December 2005 and a third in 2003 when he was on foot, but later testified at the Board hearing that there was only one incident in December 2005 and one in March or April of 2003, both of which happened in a vehicle.  Even though there are some inconsistencies in the Veteran's reports, overall his statements and testimony of exposure to IEDs and other explosive devices in service are still considered credible, as they are consistent with the type of service the Veteran would have in Iraq.  Moreover, there is no clear and convincing evidence to the contrary to rebut the Veteran's credible statements.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d).

In addition, while the Veteran denied headaches on some of his post-deployment assessments, his June 2003 post-deployment health assessment form shows he indicated that he did have symptoms of headaches during his deployment.  An August 2003 modified somatic perception questionnaire also shows the Veteran complained of pounding in his head, and blurring of vision and dizziness.

Thus, the Board concedes that the Veteran was exposed to IEDs and other explosions from mortar fire while he was serving in Iraq and that he had momentary loss of hearing, headaches, and tinnitus as a result of being exposed to these explosions.

Post-service medical evidence shows the Veteran had a positive traumatic brain injury screen and a diagnosis of mild traumatic brain injury associated with the Veteran's reported in-service blast injuries after an extensive 2nd level traumatic brain injury evaluation consult in April 2009.  The Veteran's added report of a third explosion experienced on foot was included as part of this assessment, but there is no indication that the other two reports of exposure to explosions that were consistent with the Veteran's testimony would not, in and of themselves, have been sufficient to make a finding of traumatic brain injury.  While a June 2006 pre-discharge neurological examination notes that the Veteran's short- and long-term memory was normal, on mental status examination, his memory was mildly to moderately abnormal in that he had difficulty with the retention of highly learned materials and remembering to complete tasks.  A later VA psychiatric telephone note dated in June 2009 also indicates that the Veteran missed an appointment and seemed confused.  

The record also shows the Veteran's credible and competent complaints of headaches since service.  Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  The Veteran has consistently reported the same type of headaches since service.  His fellow serviceman also submitted a statement recalling the blast injuries in service and resultant concussion he experienced.  The Veteran and his fellow serviceman are clearly competent to describe incidents and/or symptoms in service, and their lay reports are entitled to some probative weight.  Although the Veteran did not mention the blast injuries on a June 2006 pre-discharge special psychiatric examination report, he also stated that he made an effort to avoid feelings, thoughts, and conversations about the trauma, because it brought back bad memories of Iraq.  

In summary, the evidence shows competent and credible assertions of exposure to blast injuries while serving in Iraq that are consistent with the circumstances surrounding the Veteran's service and with no clear and convincing evidence to rebut his reports.  The evidence also shows post-service medical opinions showing a diagnosis of mild traumatic brain injury secondary to the blast injuries in service.  Also, the Veteran has presented competent and credible complaints of having headaches since his military service, as reported on VA treatment records dated since April 2009 and his statements and sworn testimony of record.  Thus, he has established the presence of continuity of symptomatology of headaches from service and during the three years before the first diagnosis of residuals of traumatic brain injury was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   


For these reasons, the Board finds that reasonable doubt is presented by the evidence, and such doubt is resolved in the Veteran's favor so that service connection for residuals of traumatic brain injury is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.     


ORDER

Entitlement to service connection for residuals of traumatic brain injury is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


